SANBORN, Circuit Judge
(dissenting). The indictment contains averments that the defendants intended to send to King, and did send to him through the mails, an abstract of title which disclosed title in them and written opinions of lawyers that their title was good. It also contains allegations that King was deceived by these representations, but it contains no averment that the defendants were not equally deceived- thereby, none that they did not believe that they had good ti-*312tie to the property as represented by the abstract of title and the opinions of the lawyers, none that they ever intended to deceive King or 'any other person -by the .use or mailing of these papers, and for that reason the indictment seems to me to be bad. In my opinion it is indispensable to a good indictment for devising a scheme to defraud that it shall either allege that the defendants knew the representations they made were false and that they intended to deceive thereby, or shall allege the existence of facts which show their knowledge of the falsity of the representations and their intention to deceive. Durland v. United States, 161 U. S. 306, 313, 16 Sup. Ct. 508, 40 L. Ed. 709; Rudd v. United States, 97 C. C. A. 462, 463, 173 Fed. 912, 913.